Citation Nr: 1719500	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes.

3.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.




ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 

INTRODUCTION

The Veteran provided honorable active service in the United States Air Force from August 1960 to September 1980.  He died in April 2015.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Air Force and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in March 2015, when it was remanded for further development.  While the case was on remand to the RO, VA received notice of the Veteran's death, with the receipt of a Certificate of Death in May 2015.

In August 2015, the Veteran's spouse, M.J. Moss, filed a Request for Substitution of Claimant Upon Death of Claimant, VA Form 21-0847, for the purposes of processing the Veteran's claims to completion.  Upon review of the Veteran's file, it does not appear that a decision has been made on her motion.  Thus, this is referred to the RO for appropriate action.


FINDING OF FACT

The Board noted that the Veteran died in April 2015 based on a Certificate of Death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed without prejudice.




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


